NO. 12-12-00406-CR

                        IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ASHLEY NICOLE MUMPHREY,                          §           APPEAL FROM THE 114TH
APPELLANT

V.                                               §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §          SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
          Ashley Nicole Mumphrey appeals her conviction for robbery. The trial court sentenced
her to twelve years of imprisonment. In her sole issue, Appellant contends the trial court erred in
assessing attorney’s fees against her. We modify the trial court’s judgment and, as modified,
affirm.


                                           BACKGROUND
          Appellant pleaded guilty to robbery and was placed on ten years’ deferred adjudication
community supervision.       A year later, the trial court revoked her community supervision,
adjudicated guilt, and sentenced her to twelve years of imprisonment. The court ordered her to
pay court costs in the amount of $584.00.


                                        ATTORNEY’S FEES
          In her sole issue, Appellant contends the trial court erred in assessing attorney’s fees
against her. She argues that the trial court determined that she is indigent and the court appointed
counsel to represent her. Therefore, the judgment should be reformed to delete the $300.00
attorney’s fees assessed against her. The State concedes the error.
         The record shows that the trial court found Appellant indigent and appointed counsel.
The bill of costs from the District Clerk’s office reflects a total outstanding balance of $584.00,
which includes a $300.00 assessment for attorney’s fees. The judgment orders Appellant to pay
$584.00 in court costs. Additionally, an order to withdraw funds for the full amount of court
costs, including the attorney’s fees, was rendered ordering payment of the costs out of Appellant’s
inmate trust account. This order was incorporated into the judgment.
         Unless a material change in a criminal defendant’s financial resources is established by
competent legal evidence, once that defendant has been found to be indigent, she is presumed to
remain indigent for the remainder of the proceedings. TEX. CODE CRIM. PROC. ANN. art. 26.04(p)
(West Supp. 2012). Without record evidence demonstrating a defendant’s financial resources to
offset the costs of legal services, a trial court errs if it orders reimbursement of court appointed
attorney’s fees. Williams v. State, 332 S.W.3d 694, 699 (Tex. App.–Amarillo 2011, pet. denied).
Here, both sides agree that there is nothing in the record to indicate that Appellant’s indigent status
has changed. Therefore, the trial court erred in ordering Appellant to pay the attorney’s fees.
Likewise, the court’s Order to Withdraw Funds, which is incorporated into the judgment,
erroneously orders payment of the full $584.00 out of Appellant’s inmate trust account. We
sustain Appellant’s sole issue.
                                                    DISPOSITION
         When, on appeal, this court has the information necessary for reformation, the judgment
will be reformed and corrected on appeal. See Stokes v. State, 688 S.W.2d 539, 542 (Tex. Crim.
App. 1985). Accordingly, we modify the trial court’s judgment and the order to withdraw funds
to reflect that the amount of court costs is $284.00.
         As modified, we affirm the trial court’s judgment.


                                                                 JAMES T. WORTHEN
                                                                    Chief Justice

Opinion delivered July 24, 2013.
Panel consisted of Worthen, C. J., Griffith, J., and Hoyle, J.

                                              (DO NOT PUBLISH)

                                                           2
                                 COURT OF APPEALS
            TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT
                                              JULY 24, 2013


                                        NO. 12-12-00406-CR

                                 ASHLEY NICOLE MUMPHREY,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellees

_____________________________________________________________________________
                     Appeal from the 114th Judicial District Court
                   of Smith County, Texas. (Tr.Ct.No. 114-1129-11)
_____________________________________________________________________________
                 THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the judgment of the
trial court below should be modified and, as modified, affirmed.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the trial court below be modified to reflect that the amount of court costs is $284.00; we also
modify the order to withdraw funds to state that the amount of court costs is $284.00; and as
modified, the trial court’s judgment is affirmed; and that this decision be certified to the trial court
below for observance.
                        James T. Worthen, Chief Justice.
                        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                       3